Title: From John Adams to Isaac Prince, 7 July 1813
From: Adams, John
To: Prince, Isaac



Sir
Quincy July 7th. 1813

I thank you for your polite letter of July 1st and for your splendid Prospectus. My head and heart concur in every proposal to recommend a Navy to the United States. But I apprehend that this enterprize will hurt the sale of the first Edition of Mr Clark’s sketches and diminish the public curiosity for the second.
Mr Clark is an entire stranger to me. Mr Matthew Carey  a very slight acquaintance. A Correspondent, never, till the publication of his work.
I am sorry to see a rivalry instituted that I fear will injure the cause. I am Sir your obliged Servant

John Adams